Title: To John Adams from James McHenry, 23 October 1799
From: McHenry, James
To: Adams, John



Sir,
War Department Trenton 23d. October 1799—

I have the honor to enclose the Proceedings of two General Courts Martial, in the case of Robert Brown a Matross in the Corps of Artillerists and Engineers, sentenced to die, for the situated crimes of Desertion Mutiny, and disobedience of orders, aggravated by a resistance of civil Authority; and of Serjeant Adam Steer of Captain McClary’s company, sentenced to be shot for desertion, together with Copies of all Letters from Major General Alexander Hamilton in which the Proceedings were transmitted to me—
These sentences extending to the loss of life together with the whole of the Proceedings, are laid before you, for your directions, whether the same, shall be carried into execution, otherwise, as to you shall seem proper—
I am Sir / with the greatest respect / your most obedient / humble servant

James McHenry